El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
El recurrente compareció como comprador de una finca con pacto de retracto convencional, ante un notario a quien manifestó que a él le babía sido devuelto el precio de la venta de la referida finca y por tanto que deseaba cancelar la inscripción en el registro. El Registrador de la Propie-dad de Oaguas denegó la referida cancelación por el funda-mento de que el artículo 16 de la Ley Hipotecaria disponía que el cumplimiento de las condiciones resolutorias o resei-sorias deben constar por una nueva inscripción.
Sostiene el recurrente que el dueño y vendedor de la finca a retro ña desaparecido y que no quiere figurar por más tiempo con el título a dicha finca. Creemos que el comprador, si lo estima necesario, podría quizá realizar su propósito mediante una acción, pero de todos modos las disposiciones del artículo 16 de la Ley Hipotecaria son man-datorias y el registrador no está autorizado a hacer una ex-cepción. El artículo 82 de la referida Ley Hipotecaria per-mite una cancelación cuando el derecho está completamente extinguido, pero el 16 prescribe la forma de hacerse la ope-ración del registro y no tenemos discreción para variar la ley.

Debe confirmarse la nota recurrida.